OVERTON, J.
(dissenting). Without entering into a discussion of the exceptions urged by the defendant, Mr. Justice PROVOSTY, Judge PORTER of the Court of Appeal, who sat as a member of the court in this case, and the writer of this opinion dissent from the decree rendered by the majority, and hold that defendant, at the time of the primary, was an elector of the Second precinct of the Third ward of the parish of Orleans, and eligible to the office of Associate Justice of the Supreme Court from the Hirst Supreme Court district, for the following reasons, to wit:
Defendant was born in the city of New Orleans and was reared there. When he attained manhood he selected as his profession the law, and upon his admission to the bar he practiced his profession, and continued residing in that city. Later in life he was appointed a member of the Court of Appeal for the parish of Orleans. When he married' he secured an apartment at the St. Charles Hotel, which he made his home. Afterwards he acquired a lot on St. Charles avenue, and there built a handsome residence. While residing on St. Charles avenue, and while still a member of the Court of Appeal, he purchased a summer home at Pass Christian, Miss., which he afterwards donated to his wife. After he acquired the summer residence, and while still a member of the Court of Appeal, when summer came he spent the summer there, whenever in the South, and upon the return of autumn he returned to his permanent abode on St. Charles avenue.
AVhile spending the summer at Pass Christian, in June, 1917, he sold his home on St. Charles avenue, and settled with certain mortgage creditors. When autumn came, which was the time for his return to his native city, which during all of his life had been his home, he went to the manager of the De Soto Hotel, located in the Second precinct of the Third ward of the city of New Orleans, and told the manager that he had sold his residence and desired to make his home at the hotel. The manager com-, plied with this request, and a contract of lease was entered into, by which an apartment in the hotel was leased to defendant from October 1, 1917, till April 1, 1918. This apartment was renovated by the hotel to satisfy defendant. A small part of the furniture that he had in his St. Charles avenue residence was moved to this apartment; the greater .part was sold, and still another part was sent to his summer home at Pass Christian.
On October 1, 1917, defendant‘and his wife moved to the apartment that he had leased, and remained there till March 14, 1918, on which date, they, in accordance with a strong desire to be of as much assistance as possible to their country in the recent war, left for Hrance in the service of the Red Cross. In .the early part of January following, the Ar*751mistice having been signed, he returned to the De Soto Hotel, his wife still remaining in France. When he reached the hotel he registered, and, being alone, took a room, instead of an apartment. While in France he declined the renomination by his party as a judge of the Court of Appeal, and hence upon his return formed a partnership, in New Orleans, for the iwaetice of his chosen profession. Among his clients was an oil company in Shreveport. This necessitated his going there quite often -during that period, sometimes for two days, and occasionally for several days. In August following, his wife returned from France to the De Soto Hotel, from which place, after a day or two, it being summer, they went to their summer home at Pass Christian. In October she went on a visit to relatives in the Bast, and he returned to the hotel, where he registered and was assigned a room. While there he received a letter from his wife, advising him that she had invited relatives to spend a part of the winter with them, and that, because of the expense in securing an apartment, it would be • preferable to lease for a short time a house already furnished. Defendant, deeming, under the circumstances, that, it would be advisable to adopt this suggestion, undertook to secure such a house for a short period. He, however, found that he could not secure a suitable one for less than a year, and accordingly leased one, already furnished, on Palmer avenue, in a different ward of the city of New Orleans from that in which the De Soto Hotel is located. Defendant remained at the hotel till the early part of January, 1920, when his wife and her relatives arrived, at which time they went to the house on Palmer avenue. They remained there during most of the month of January. Towards the close of that month the visiting relatives, desiring to stay awhile on the coast, went with defendant and his wife to the residence at Pass Christian, and remained there till some time in April, and then returned to the house on Palmer avenue. Defendant and his wife remained, there till May, when, it being satisfactory to-the lessor and lessee, the lease was canceled, for the remainder of the term, and they, according to the best of defendant’s recollection, went back to the De Soto Hotel, where-they remained for a day or two, and then went to Pass Christian for the summer.
In October following, his wife again visited relaiives in the East, and he returned to-the De Soto Hotel, where he secured a room. I-Ie remained there, with the exception of the short and temporary absences hereinafter mentioned, till about the 1st of January,. 1921, when he was joined by his wife. They were then assigned an apartment in theliotel, upon his application, and remained there for about three months, when they surrendered it, and, on account of defendant’s health, went to Brown’s Wells, Miss., for two or three weeks. Expecting relatives from the East, they returned, and, according to-the best of defendant’s recollection, stopped at the De Soto Hotel for a day Or two, and upon the arrival of their guests all went to-Pass Christian. After the departure of the the relatives they remained there for the summer, aiid, as the summer has not yet passed, they are still there.
At those times when defendant’s wife was. not with him and an apartment secured, he engaged a room. When alone and called off on business for two or more days he surrendered his room, expecting to get the same-one or another upon his return, and always-expecting to return. These temporafy absences were of short duration. On these occasions, on returning, he registered again and was assigned the same room, when possible, or else another. At no time did he-fail to secure one. Likewise when he left for the summer he surrendered, each time, his apartment, and had to rearrange for another the next winter.
*753Defendant is interested in various business concerns in New Orleans and has been for some years. He has, without exception, described himself, in all written contracts executed by him, during the period in question, and doubtless prior thereto, as a resident of New Orleans. It is true that in a social directory his address was given as being Pass Christian, but whatever effect this would otherwise have, if any, defendant had no knowledge of the fact until the day of trial. The same is substantially true as to a city directory in which his address is given as being on Palmer avenue.
Prior to his departure for France defendant registered as a voter from the Fourteenth ward, because he had not been in the 'Third ward for the requirecl six months, and the only ward in which lie could vote, under the Constitution, until the expiration of six months following his removal, was the ward in which he had lived, and from which shortly before he had removed. After his return from France, defendant registered from the De Soto Hotel, as a voter of the Second precinct of the Third ward of New Orleans, being the precinct in which the hotel was located. During the present summer, in due time, prior to the primary election, he again registered from the De Soto Hotel, as a voter of the precinct just mentioned. In fact, defendant has never voted elsewhere than in the city of New Orleans.
From the foregoing statement of facts, it will appear that defendant at no time entertained an intention of surrendering his domicile in his native city, in which, since manhood, he has formed part of its social and professional life. The only domicile that he has claimed, for the past several years, has been the De Soto Hotel. Therefore, if his occupancy of the hotel was of such nature as to make him a resident thereof for the required time, then he should be considered a qualified elector and eligible to the office to which nominated.
Section 9 of Act No. 35 of 1916 prescribes the qualifications for a' candidate in a primary election. The Legislature there provides that these qualifications shall be the same as those provided by the Constitution and election laws of the state tor voters at general elections, with such additional qualifications as may be prescribed by the candidate’s party. Article 197 of the Constitution of 1913, which article remains in force for the x>resent year, requires that for one to be a voter “he shall have been an actual bona fide resident of this- state for two years, and of the parish one year and of the precinct in which-he offers to vote six months next preceding the election.” Section 2 of the same article provides that he shall be at the time he offers to voto a legally enrolled and registered voter. Other requirements are prescribed by this article, but it is unnecessary to mention them, as they are not in question, unless it be that of citizenship of the state. It is clear that he is a citizen.
While the article of the Constitution, cited above, requires that the person offering to vote shall be an actual and bona fide resident, yet the word “actual,” as here used, cannot, in the nature of things, be construed to mean that one, claiming to be such a resident, cannot temporarily leave his dwelling, or the precinct in which he resides, without failing to secure or .forfeiting his right to vote. Such a construction would be so burdensome and intolerable that it is clear the framers of the Constitution did not intend it, but intended that the phrase should be so interpreted as to admit of temporary absences. Caufield v. Cravens, 138 La. 283, 70 South. 226.
When defendant went to the De Soto Hotel, after the sale of his residence, and advised the manager that he desired to make his home there, no sufficient reason suggests itself, or is advanced, to question his good faith. When he moved into the apartment, which he had leased for six months, he estab*755lished his domicile there. I-Iis intention is made clear by the above declaration and by the convincing evidence that he had no intention of surrendering his status as a resident of New Orleans. After he had lived in this apartment for 5% months, he required, on leaving for France, only half a month more to acquire the right to vote in the second precinct of the Third ward, in so far as residence is concerned. When he left, he still retained the apartment, under his contract, till April 1st. In addition, his residence, in respect to his right to vote in that precinct, was expressly reserved to him by article 208 of the Constitution of 1913. This article provides, in part, that no person shall be deemed to have lost his residence by reason of his absence while employed in the military service of the state or of the United States. Therefore, when he returned from France some S% months afterwards, .he had a right to register and vote from the De Soto Hotel.
But, in the view of the majority of the court, if he at that time acquired a voting domicile there, ho afterwards lost it, and did not again reacquire it. This depends upon whether he lost his residence there by the manner in which he occupied the hotel. It is true that, when he left it for two or three days, on those occasions when he did not have apartments set aside, he surrendered his room, and did likewise as to the apartment towards the approach of summer, and in the early spring 'of 1921, when he left for two or three weeks for Brown’s Wells, because of his health.
It should be observed, however, that these departures were purely temporary. Each time he left he returned, true to the declaration made in the beginning to the manager, and true to his declarations of residence made in the various contracts he signed. It is not understood that-, the majority view questions, his intention to nmke his domicile there, but the sufficiency of his occupancy of the hotel as a residence.
In respect to his failure to retain rooms . or apartments in the hotel during his absence, which the majority opinion stresses, the minority are unable to take the view that the retaining of rooms was necessary under the circumstances of this case. He surrendered them evidently for economic reasons. They were of no service to him during his absence. He had reasonable grounds to believe that he could secure the same, or others, in the hotel. There was an understanding that he could make the hotel his home. The retention of rooms during an absence is only a circumstance bearing on the intent to return. It has been seen that, notwithstanding the requirement is that the one claiming the right to vote must be an actual bona fide resident, yet that it is contemplated that he may temporarily leave for reasonable periods. During such temporary'absences the retention of rooms, where the intention to return is clear, should not be held necessary.
In so far as concerns the leasing of the furnished home to entertain his wife’s relatives, the recital of the facts shows that this was a mere temporary arrangement entered into for economic reasons. The house was occupied for only about 2% months,, and was given up at the first opportunity.
The case of Caufield v. Cravens, 138 La. 283, 70 South. 226, is applicable to the present case. In that case the plaintiff, a railroad conductor, established a domicile at Wilson, La. When the time arrived to begin sending his children to school he leased, a house in Baton Rouge and sent his family there. He had no intention of changing his domicile. His purpose was merely to secure better schooling for his children. After the removal of his family he continued to pay his poll tax and to vote in Wilson. After his family left he did not maintain there a do*757mestic establishment. In the course of his duties he was required to report and get his orders at Wilson. 1-Iis train passed through, stopped at, and started from Baton Rouge and Wilson, except at times, when they touched neither point. When he stopped at Wilson he lodged in a hotel in rooms set apart for conductors, or else at his father-in-law’s. During vacation the wife and children visited her mother at Wilson, or his father in Mississippi.
The court held that defendant was an actual bona fide resident of Wilson, and in passing on the case said:
“In State ex rel. Hodges v. Joyce, 128 La. 434, 54 South. 932, it was held that a person living at Ferriday (in this state) in a stationary box car (with an older brother who was a car inspector), but who had gone to Mississippi under employment there, who ‘frankly testified that he expected to remain in Mississippi as long as he could hold his present job, but would return to his home at Ferriday if he lost his job, or got sick, or could obtain a better job in Louisiana,’ who had left his trunk and part of his clothing in Ferriday, and who had no other abode in this state, was ‘an actual bona fide resident of Ferriday,’ since he had acquired a residence there, and had not changed, or intended to change, it, which ruling is in accordance with the generally accepted doctrine that a domicile once gained remains until another is acquired, and that, where the question is in doubt, the original domicile is to be considered the true one. McCrary on Elections, appendix, p. 462; A. & E. Enc. of Law (2d Ed.) vol. 10, p. 598; State v. Savre, 129 Iowa, 122, 105 N. W. 387, 3 L. R. A. (N. S.) 455, 113 Am. St. Rep. 452; Gravillon v. Richards’ Ex’r, 13 La. 293, 33 Am. Dec. 563.”
For these reasons, we respectfully dissent from the decree entered by the majority of •the court.
PROVOSTY and PORTER, JJ., concur in this dissenting opinion.